IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-14-00115-CR

KENNETH BELL,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee


                              From the County Court
                               Navarro County, Texas
                             Trial Court No. C34388-CR


                                       ORDER


       Kenneth Wayne Bell was convicted of burglary of a habitation and sentenced to

43 years in prison. See TEX. PENAL CODE ANN. § 30.02(c)(2) (West 2011). The appellate

record in this appeal has been filed and appellant’s brief is currently past due.

       Appellant has filed a motion to abate the appeal due to inaccuracies in the clerk’s

record filed on July 8, 2014. Appellant contends that in preparing his brief, counsel for

appellant discovered that the clerk’s record contains documents from a different case

number with no explanation as to why they appear in the clerk’s record in this case; the
indictment is not file stamped and there is no indication on its face of when it was filed;

the clerk’s index suggests that the indictment was filed before the term stated in the

indictment; and a Notice of Intent to Enhance Punishment appears in the clerk’s record

submitted with a different trial court case number heading. Counsel for appellant

suspects that the documents are from a separate case involving appellant that was

dismissed. Appellant requests that this Court abate this appeal to the trial court to

conduct a hearing to determine the proper contents of the clerk’s record on appeal and

to order the trial clerk remove the record and submit a new clerk’s record in accordance

with the findings of the trial court. Appellant also filed a motion for extension of time to

file his brief, citing the inaccuracies in the clerk’s record as the reason for the extension.

         Although the Rules of Appellate Procedure place the burden on this Court’s

Clerk to direct the trial court clerk to correct any inaccuracies in the clerk’s record, see

TEX. R. APP. P. 34.5(d), we recognize that the Clerk of this Court is not prepared to make

the type of determinations appellant is requesting.

         Accordingly, appellant’s motion to abate is granted. This appeal is abated to the

trial court to hold a hearing within 14 days from the date of this order to determine the

proper contents of the clerk’s record in this appeal and, if necessary, order the trial court

clerk to submit a new clerk’s record to this Court in accordance with the findings of the

trial court. The trial court is also ordered to prepare oral or written findings which

must be contained in a supplemental clerk’s record or supplemental reporter’s record,


Bell v. State                                                                            Page 2
whichever is necessary, and filed with this Court within 21 days from the date of this

order.

         Because we have abated this appeal, appellant’s brief is not currently due.

Accordingly, appellant’s motion for extension of time to file his brief is dismissed as

moot. A new briefing schedule will be imposed upon the reinstatement of this appeal.




                                        PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion to abate granted
Motion for extension of time dismissed as moot
Order issued and filed February 19, 2015




Bell v. State                                                                    Page 3